PER CURIAM
Claimant seeks review of the Board’s order holding that it lacked jurisdiction to determine whether surgery proposed by her physician was a reasonable and necessary medical treatment for her condition and upholding employer’s partial denial of her claim for symptoms in her right forearm and hand.
As SAIF concedes, under the Supreme Court’s decision in Niccum v. Southcoast Lumber Co., 320 Or 189, 880 P2d 923 (1994), the Hearings Division of the Board has jurisdiction to consider the appropriateness of the proposed treatment for claimant’s compensable de Quervain’s condition. Accordingly, we remand for the Board to consider this question.
With respect to claimant’s claim for symptoms in her right forearm and hand, we affirm the Board’s opinion without discussion.
Reversed and remanded. .